IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-22-00343-CV

                              IN RE LISA JAMIESON


                                Original Proceeding

                      From the County Court at Law No. 2
                            Johnson County, Texas
                          Trial Court No. P200719377


                           MEMORANDUM OPINION


      On October 24, 2022, Relator filed a Petition for Writ of Mandamus in this Court.

On October 25, 2022, Relator filed a Motion for Emergency Stay asking this Court to stay

the trial court’s November 2, 2022 trial setting, and this Court granted the motion.

      On November 10, 2022, Relator filed a motion to dismiss the Petition for Writ of

Mandamus filed on October 24, 2022. Relator states that the parties have settled this

matter. Dismissal of this Petition for Writ of Mandamus would not prevent a party from

seeking relief to which it would otherwise be entitled. The motion is granted, and the
Petition for Writ of Mandamus filed on October 24, 2022, is dismissed. This Court’s stay

entered on October 25, 2022 is lifted.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted; petition dismissed
Opinion delivered and filed November 22, 2022
[OT06]




In re Jamieson                                                                    Page 2